 Case 17-06427              Doc 37
                             Filed 08/27/20 Entered 08/27/20 10:58:12 Desc Main
                                Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: MARK R BROWN                                                  ) Case No. 17 B 06427
                                                                  )
                                                    Debtor        ) Chapter 13
                                                                  )
                                                                  ) Judge: JACQUELINE P COX



                                                     NOTICE OF MOTION

   MARK R BROWN                                                                    DAVID M SIEGEL
                                                                                   via Clerk's ECF noticing procedures
   12767 S BISHOP ST
   CALUMET PARK, IL 60827

   Please take notice that on September 14, 2020 at 9:00 am., I will appear before the Honorable Judge
   JACQUELINE P COX or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard telephonically. No personal appearance in court is necessary or
   permitted. To appear and be heard telephonically on the motion, you must set up and use an account with
   Court Solutions, LLC. You can set up an account at www.Court-Solutions.com or by calling Court
   Solutions at (917) 746-7476.

   If you object to this motion and want it called on the presentment date above, you must
   file a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
   timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the
   court may grant the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August
   27, 2020.



                                                                                     /s/ Tom Vaughn



                          TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO TURNOVER
                                        TAX RETURN TO TRUSTEE



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On March 03, 2017 the Debtor filed a petition and/or plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan confirmed on July 10, 2017, provided for tax returns to be
      turned over to the trustee each year.

   3. The trustee has not received the tax return or transcript for 2019.

   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1307 (c) (6).



                                                                                     Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                                /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
